Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 10-18 are presented for examination and claims 1-9 are cancelled.

EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Collier on 04/29/21
The application has been amended as follows: 
IN THE SPECIFICATION:
Please amend the paragraph beginning on line 25 of page 2 (paragraph [0008] of the published application) as follows:

According to a first aspect, a powder delivery device for providing raw material powder to a powder application device of a powder bed fusion apparatus is provided. The powder delivery device comprises a powder supply section configured to receive raw material powder, the powder supply section comprising an outlet for providing the raw material powder to the powder application device. The powder delivery device further comprises a first physical parameter determining unit arranged at a first location of the powder supply section and configured to determine a first physical parameter in the powder supply section, a controller controller 

Please amend the paragraph beginning on line 7 of page 7 (paragraph [0032] of the published application) as follows:

The sampling point may comprise a location of the powder supply section, where a sample of raw material powder is extracted from a powder flow within the powder supply section or from powder contained in the powder supply section. After being extracted, the sample may be measured by means of a measuring device (e.g., a sensor) and/or by a human. For example, a sample of raw material powder may be extracted and optically analyzed for a particle size, particle form, etc. A result of the analysis may be provided to the controller. 

Please amend the Abstract as follows:
--	A powder delivery device for providing raw material powder to a powder application device of a powder bed fusion apparatus is provided. The powder delivery device comprises a powder supply section configured to receive raw material powder, the powder supply section comprising an outlet for providing the raw material powder to the powder application device. The powder delivery device further comprises a first physical parameter determining unit arranged at a first location of the powder supply section and configured to determine a first physical parameter in the powder supply section, and a controller . The controller 


IN THE CLAIMS:
--Claims 1 – 9 (Cancelled)

10.	(Currently Amended) A powder bed fusion apparatus comprising:
	a powder application device; and
	a powder delivery device for providing raw material powder to the powder application device, the powder delivery device comprising:
	a powder supply section configured to receive raw material powder, the powder supply section comprising an outlet for providing the raw material powder to the powder application device;
	a first physical parameter determining unit arranged at a first location of the powder supply section and configured to determine a first physical parameter in the powder supply section;
	a second physical parameter determining unit arranged at a second position of the powder supply section and configured to determine a second physical parameter in the powder supply section;
	a controller 
	a powder treatment unit, wherein the controller 
	wherein the controller 
	wherein the powder bed fusion apparatus further comprises a valve located at the outlet of the powder supply section and the controller 

11.	(Presently Presented) The powder bed fusion apparatus of claim 10, wherein the second physical parameter relates to the same physical property as the first physical parameter.

12.	(Presently Presented) The powder bed fusion apparatus of claim 10, wherein the second position of the second physical parameter determining unit is located downstream of the first position of the first physical parameter determining unit.

controller 

14.	(Presently Presented) The powder bed fusion apparatus of claim 10, wherein the first physical parameter determining unit comprises at least one of an oxygen measurement unit, a humidity measurement unit, a flow property measurement unit, a corrosion state measurement unit, an oxidation state measurement unit, a pressure measurement unit, a powder particle size measurement unit, a powder particle form measurement unit, a powder particle distribution measurement unit, a powder purity measurement unit, a powder particle porosity measurement unit, a powder particle density measurement unit, and a pack density measurement unit.

15.	(Presently Presented) The powder bed fusion apparatus of claim 10, wherein the first physical parameter determining unit comprises at least one of a sampling point and a sensor.

16.	(Presently Presented) The powder bed fusion apparatus of claim 10, wherein the powder treatment unit comprises at least one of a gas introduction unit, a powder loosening unit, a heating unit, a drying unit, and a vacuum generation unit.

17.	(Previously Presented) A powder delivery method for providing raw material powder to a powder application device of a powder bed fusion apparatus, the powder delivery method comprising:
	providing raw material powder to the powder application device, from an outlet of a powder supply section;
	determining a first physical parameter in the powder supply section at a first location of the supply section;
	determining a second physical parameter in the powder supply section at a second location of the powder supply section;
	determining whether the first physical parameter meets a first tolerance criterion;
	determining whether the second physical parameter meets a second tolerance criterion;
	performing a powder treatment in case it is determined that the first physical parameter does not meet the first tolerance criterion; and
	in case it is determined that the second physical parameter does not meet the second tolerance criterion, stopping a powder application process of the powder application device and/or closing a valve located at the outlet of the powder supply section.





Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed 4/13/21 have been fully considered, and they are persuasive and claims 10-18 are allowed.
Regarding the independent claims 10 and 17, resides, at least in part, in that closest prior art of (US20160059310) Junker discloses     a powder application device([0007j, a powder application device for applying a raw material powder onto the carrier); and a powder delivery device (conveying device 38) for providing raw material powder to the powder application device [0040], (A conveying device 38 which is designed in the form of a pump and which is arranged in the circulation line 36 serves to convey the gas/particle mixture exiting the process chamber 12 via the gas outlet 32 through the circulation line 36), a powder supply section (the circulation line 36) configured to receive raw material powder, the powder supply section comprising an outlet for providing the raw material powder to the powder application device ([0011], circulation line connecting the gas outlet of the process chamber to the gas inlet of the process chamber); however, the prior art does not disclose or suggest, alone or in combination, a powder treatment unit, wherein the controller is configured to instruct the powder treatment unit to perform a powder treatment in case it determines that the first physical parameter does not meet the first tolerance criterion, stop a powder application process of the powder application device, or wherein the powder bed fusion apparatus further comprises a valve located at the outlet of the powder supply section and the control unit is configured to, in case it determines that the second physical parameter does not meet the second tolerance criterion, close the valve. For this reason, claims 10-18 are allowed.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119